 


109 HR 4735 IH: Government Reform Act of 2005
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4735 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Royce introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To create a national commission, modeled after the successful Defense Base Closure and Realignment Commission, to establish a timely, independent, and fair process for realigning or closing outdated, ineffective, or inefficient executive agencies. 
 
 
1.Short titleThis Act may be cited as the Government Reform Act of 2005. 
2.EstablishmentThere is established a national commission to be known as the Government Reform Commission. 
3.DefinitionsIn this Act: 
(1)The term Commission means the Government Reform Commission. 
(2)The term documents means books, records, papers, accounts, transcripts, transcriptions, and reports, in whatever form or medium they may be preserved. 
(3)The term executive agency has the meaning given the term in section 105 of title 5, United States Code. 
(4)The term member means a member of the Commission. 
4.Membership 
(a)Numbers, appointment, and qualificationsThe Commission shall be composed of 12 members, appointed by the President, from among persons who possess— 
(1)a degree or an advanced degree in the field of business management or public administration; or 
(2)a significant background in business supervision, management, and administration. 
(b)ConsultationOf the members appointed under subsection (a)— 
(1)one member shall be appointed following consultation with the Speaker of the House of Representatives; 
(2)one member shall be appointed following consultation with the minority leader of the House of Representatives; 
(3)one member shall be appointed following consultation with the President pro Tempore of the Senate; and 
(4)one member shall be appointed following consultation with the minority leader of the Senate. 
(c)Additional requirementsThe members shall also satisfy the following additional requirements: 
(1)Each member shall be a United States citizen and shall reside in the United States. 
(2)Not more than four members shall be from the same political party, excluding those members appointed following consultation required under subsection (b). 
(3)A member may not currently hold or have held within the preceding five years any paid position with any local or State government or executive agency. 
(4)A member may not be a party to an ongoing and continuing contract with any local or State government or executive agency, or be an employee of an entity that is a party to such a contract. 
(5)A member may not be a lobbyist, as defined by either State or Federal law at the time of the appointment of the member. 
(d)Operation 
(1)AppointmentMembers shall be appointed not later than 30 days from the date of enactment of this Act. 
(2)ChairpersonThe President shall designate one member to serve as chairperson of the Commission. 
(3)TermsEach member shall be appointed for a term of two years and may be reappointed for a second term of two years. No member shall serve more than four years on the Commission. 
(4)QuorumSix members shall constitute a quorum for the purpose of conducting a session of the Commission, but a lesser number may conduct hearings. 
(5)CompensationMembers shall serve without pay, but members shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(6)Professional staffThe Commission may employ, pursuant to laws and regulations governing the civil service, an executive secretary and any clerical, professional, and technical assistants as may be necessary. 
(7)Mandatory resignationIn the event that a member accepts a position as an officer or employee of any local or State government or executive agency, the member shall resign from the Commission within 30 days from the date the member accepts such position. 
(8)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made. The appointment of the replacement member shall be made not later than 30 days after the date on which the vacancy occurs. 
5.Duties, responsibilities, and powers 
(a)Review of executive agencies 
(1)In generalThe Commission shall— 
(A)examine the current configuration of executive agencies and investigate their duties and responsibilities; and 
(B)review the operational jurisdictions of executive agencies to determine whether areas of overlap exist and whether the mission of any agency has become obsolete. 
(2)ProcessAs part of the review under paragraph (1), the Commission shall identify and address— 
(A)opportunities for increasing efficiency and reducing costs in executive agencies as a result of executive action or legislation; 
(B)areas within executive agencies where managerial accountability can be enhanced and administrative control can be improved; 
(C)any Federal programs that have accomplished their original objectives and should be terminated; 
(D)any Federal services that could be provided at lower cost by the private sector; 
(E)budget process reforms that could yield savings, increase accountability and efficiency, and enhance public confidence in the budget process; and 
(F)areas for further study based on likelihood for potential savings. 
(b)Review of prior reform efforts 
(1)In generalThe Commission shall review existing Government Accountability Office, Congressional Budget Office, and Inspector General reports, together with any other existing governmental and nongovernmental recommendations, including recommendations offered by the President’s Private Sector Survey on Cost Control, for reducing waste in executive agencies. 
(2)ReportsBased on the review under paragraph (1), the Commission shall periodically submit to the President and Congress reports which shall include the following: 
(A)A list of such recommendations to reduce waste in executive agencies that the Commission determines are most significant. 
(B)The estimated cost savings of the recommendations. 
(C)A determination of whether the recommendations can be implemented by executive order or whether they instead require legislative action. 
(c)Proposed reorganization plan 
(1)In generalUpon completion of the reviews required under subsections (a) and (b), but not later than July 15, 2006, the Commission shall submit to the President and Congress a proposed reorganization plan for executive agencies. The proposed reorganization plan shall provide for the realignment or closure of executive agencies to reduce duplication of services and increase productivity. 
(2)VisitationThe Commission may not recommend an executive agency for realignment or closure unless at least one member has visited the executive agency prior to January 1, 2006, as part of the review conducted under subsection (a). 
(3)TransmittalThe Commission shall transmit a copy of the proposed reorganization plan to the Director of the Office of Management and Budget, who shall prepare and issue a public report that details the predicted savings in Federal expenditures that would result from implementing the reorganization plan. 
(d)Hearings and sessions 
(1)In generalThe Commission shall meet in session at least once per month at the call of the chairperson. Additionally, as part of its review process, the Commission shall conduct three public hearings across the United States. The final hearing shall be held in Washington, D.C., not later than March 1, 2006. 
(2)Additional powersThe Commission may— 
(A)meet at additional times and places that it may consider appropriate; 
(B)issue subpoenas to compel the attendance of witnesses and the production of documents; 
(C)administer oaths; and 
(D)contract, as it considers appropriate, for the provision of services, facilities, studies, and reports that will assist the Commission in carrying out its duties, responsibilities, and powers. 
6.Presidential action on reorganization plan 
(a)Presidential considerationNo later than August 1, 2006, the President shall act on the proposed reorganization plan submitted by the Commission, either by approving the plan without alteration or amendment, or by returning the plan to the Commission for review. If the President returns the plan to the Commission, the President shall include such proposed revisions to the plan as the President considers appropriate. 
(b)Review and revisionIf the proposed reorganization plan is returned to the Commission for revision, the Commission shall have 30 days in which to review the Presidential recommendations submitted under subsection (a) and to revise the plan. The Commission may, at its discretion, incorporate any recommendations proposed by the President to the plan. 
(c)ResubmissionAt the conclusion of the 30-day period, the Commission shall resubmit the reorganization plan to the President and Congress and retransmit a copy of such plan to the Director of the Office of Management and Budget. The Director shall prepare and issue a revised public report that details the predicted savings in federal expenditures that would result from implementing the revised reorganization. 
(d)Effect of rejectionIf the President rejects the resubmitted reorganization plan, such rejection shall conclude the reorganization process for the year under this Act. The Commission may, following reconsideration and at least one public hearing, resubmit a revised reorganization plan in the following year. 
7.Congressional action on reorganization plan 
(a)Submission to CongressIf the President approves the proposed reorganization plan submitted by the Commission, the President shall submit the reorganization plan, free of alterations or amendments, to Congress. 
(b)Effective date 
(1)Congressional considerationThe reorganization plan submitted under subsection (a) shall be deemed to be a reorganization plan submitted under chapter 9 of title 5, United States Code, except that the reorganization plan shall take effect on the first day following 60 calendar days of continuous session of Congress, beginning on the date on which the plan is submitted, or a later date as may be provided by the plan, unless Congress enacts a joint resolution rejecting the reorganization plan. 
(2)Suspension of SectionThis Act shall be valid for all intents and purposes notwithstanding section 905(b) of title 5, United States Code. 
(c)ReorganizationUnless the reorganization plan is rejected as provided in subsection (b), those executive agencies recommended for realignment or closure in the reorganization plan shall be realigned or closed beginning as soon as practicable after the effective date of the reorganization plan, and completed within three years after the effective date. 
8.TerminationThe Commission shall terminate at the end of the 30-day period beginning on the effective date of the reorganization plan or the date a joint resolution rejecting the reorganization plan is enacted. 
9.Funding and supportThe Commission shall be funded, staffed, and equipped without cost to the Federal Government. To accomplish this objective, the Secretary of Commerce shall engage in a joint project with a nonprofit organization in accordance with the first section of Public Law 91–412 (15 U.S.C. 1525). 
 
